IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LISA BENTLEY,                §
                              §                  No. 62, 2018
     Respondent Below-        §
     Appellant,               §
                              §
     v.                       §
                              §                  Court Below—Superior Court
 DELAWARE PSYCHIATRIC CENTER, §                  of the State of Delaware
                              §
     Petitioner Below-        §                  C.A. No. 17I-00967 (K)
     Appellee.                §
                              §

                          Submitted: March 9, 2018
                           Decided: March 14, 2018

                                  ORDER

      This 14th day of March 2018, it appears that the Court issued by certified mail

a notice to the appellant to show cause why her appeal should not be dismissed for

failing to comply with Supreme Court Rule 42. The appellant failed to accept service

of the notice, which was resent to her by first class mail at the address she provided.

The appellant has failed to respond to the notice to show cause within the required

ten-day period. Thus, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice